                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            FORT MYERS DIVISION

DAVID HASTINGS,

            Plaintiff,

v.                                Case No:     2:17-cv-145-FtM-99UAM

INMATE SERVICES CORPORATION,

            Defendant.


                            OPINION AND ORDER

      This matter comes before the Court on defendant’s Motion for

Summary Judgment (Doc. #73) filed on January 31, 2019.              Plaintiff

pro se David Hastings filed a Response in Opposition (Doc. #85) on

March 11, 2019.    For the reasons set forth below, the Motion is

denied without prejudice as premature.

                                    I.

      This is a civil rights and negligence case in which plaintiff,

who   is   currently    incarcerated,    brings   claims     against   Inmate

Services Corporation (ISC), a company hired to extradite plaintiff

from Orange County, California to Florida.         Plaintiff brings three

counts - negligence, negligent hiring/retention, and liability

under 42 U.S.C. § 1983. 1     (Doc. #1.)




      1Plaintiff was      represented    by   counsel   at    the   time   the
Complaint was filed.
     In plaintiff’s Response to the Motion for Summary Judgment,

he contends that there remains additional discovery that is needed

to adequately respond to the Motion; therefore, the Court will

construe the response as a statement under Federal Rule of Civil

Procedure 56(d).    The Court agrees with plaintiff that defendant’s

Motion is premature and need not reach the merits of the subsequent

arguments.

                                  II.

     Rule 56 of the Federal Rules of Civil Procedure provides that

summary judgment is appropriate if a “movant shows that there is

no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.”     Fed. R. Civ. P. 56.    A

party asserting that a fact cannot be genuinely disputed must

support the assertion with materials in the record, including

depositions,   documents,   affidavits,   interrogatory   answers,   or

other materials.    Fed. R. Civ. P. 56 (c)(1)(A).

     Rule 56(d) expressly provides that the Court may deny a motion

for summary judgment if a non-movant shows by affidavit that “it

cannot present essential facts to justify its opposition.”       Fed.

R. Civ. P. 56(d).   However, the Eleventh Circuit has held that the

filing of an affidavit is not required to invoke the protection of

the rule.    Snook v. Tr. Co. of Ga. Bank of Savannah, N.A., 859

F.2d 865, 871 (11th Cir. 1988).    The party opposing the motion for

summary judgment bears the burden of alerting the Court to any



                                - 2 -
outstanding discovery, but a written representation by the party’s

lawyer still falls within the spirit of the rule, and “[f]orm is

not to be exalted over fair procedures.”          Id. (citation omitted).

     Rule 56 requires adequate time for discovery prior to entry

of summary judgment.    Celotex Corp. v. Catrett, 477 U.S. 317, 322

(1986).   Entry of summary judgment before the nonmoving party has

had time to conduct discovery constitutes reversible error.              See

WSB-TV v. Lee, 842 F.2d 1266, 1269 (11th Cir. 1988).             A party has

the right to challenge the factual evidence presented by the moving

party by conducting sufficient discovery so as to determine if he

may furnish opposing affidavits.            Snook, 859 F.2d at 870.      The

Eleventh Circuit has cautioned that “summary judgment may only be

decided upon an adequate record.”          Id.   See also Jones v. City of

Columbus, Ga., 120 F.3d 248, 253 (11th Cir. 1997) (“The law in

this circuit is clear: the party opposing a motion for summary

judgment should be permitted an adequate opportunity to complete

discovery prior to the consideration of the motion.”).

                                    III.

     Here, plaintiff states that he has requested several times

through discovery that defendant produce a copy of the company’s

policies and procedures to support his civil rights claim.                He

additionally asks this Court to “reserve judgment” on the negligent

hiring    and   retention   claim    because     the   parties   are   still

negotiating a date for the deposition of the owner of ISC, Randy



                                    - 3 -
Cagle, Jr., and other witnesses.          (Doc. #85, p. 15.)   Plaintiff

states that defendant has also not yet produced other discovery

that it previously represented to the Magistrate Judge that it was

committed to produce for the relevant time period (see Doc. #71,

p. 5), including complaints submitted against ISC and any reports

of suspension of ISC’s business license.        The Court sees how such

information    would   be   material   to   plaintiff’s   claims   and   to

challenge ISC’s statement made in its Motion for Summary Judgment

that “[t]o date, the Plaintiff has not provided any evidence to

support his allegations that there was any negligent hiring done

on the part of ISC or in its retention of its drivers.”             (Doc.

#73, p. 14.)

     The Court understands that plaintiff’s incarceration makes it

difficult to conduct discovery, however, an opportunity to conduct

depositions and other discovery for the purposes of adequately

responding to a motion for summary judgment must be provided.

Therefore, as a precautionary matter, and given plaintiff’s pro se

status 2 , the Court will deny the Motion for Summary Judgment

without prejudice, extend discovery, and continue the remaining

deadlines. 3   The Court will also deny the Motions in Limine without

prejudice to be refiled by the new deadline, if appropriate.


     2 Because petitioner is proceeding pro se, the Court construes
all of his filings liberally. See Hughes v. Lott, 350 F.3d 1157,
1160 (11th Cir. 2003).
     3   This will also allow plaintiff time to file any Motions to


                                  - 4 -
     Accordingly, it is hereby

     ORDERED AND ADJUDGED:

     1.   Defendant’s Motion for Summary Judgment (Doc. #73) is

DENIED without prejudice

     2.   An Amended Case Management and Scheduling Order will be

entered separately.

     3.   Defendant’s Motion in Limine (Doc. #91) and Plaintiff’s

Motion in Limine (Doc. #101) are denied without prejudice.

     DONE and ORDERED at Fort Myers, Florida, this __15th__ day of

April, 2019.




Copies:
Plaintiff
Counsel of Record




Compel.



                                 - 5 -
